DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed October 1, 2021 is acknowledged.  Claims 1-2 and 4-6 are amended and claims 10-20 are newly added.  Claims 1-20 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed July 16, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, applicant claims “wherein the control device selectively activates or stops a blood pump”.  It is unclear whether a blood pump is to be considered as part of the apparatus.  Furthermore, it is unclear whether the control device is programmed, configured, or provided instructions to perform the recited functionality of selectively activating or stopping a blood pump or whether some other 
Regarding claim 11, applicant claims “wherein the control device controls opening and closing of electromagnetic valves”.  It is unclear whether electromagnetic valves are to be considered as part of the apparatus.  Furthermore, it is unclear whether the control device is programmed, configured, or provided instructions to perform the recited functionality of opening and closing said electromagnetic valves or whether some other (structural means) is provided and not claimed to perform the recited functionality.  Since it cannot be determined whether applicant intends electromagnetic valves to be a part of the recited apparatus or whether the controller or some other means provides the structure for the intended use, the examiner does not make an interpretation for the purposes of an art rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Gerber, US 2017/0087291 (Gerber).
Regarding claims 1-2, Gerber discloses a blood purification apparatus (abstract, figs. 1-2) comprising:
A blood circuit (see “extracorporeal flow loop”, ¶ 0107) through which blood of a patient is allowed to extracorporeally circulate;
A blood purification device (REF 103) that purifies the blood flowing in the blood circuit;
A storage device (REF 104) capable of storing a predetermined amount of dialysate that is necessary for blood purification treatment;
A dialysate circulation line (figs. 1-2) through which the dialysate is allowed to circulate by introducing the dialysate in the storage device into the blood purification device (REF 103) and draining waste liquid from the blood purification device into the storage device; and
A dialysate purification device (REF 110, ¶ 0112) that purifies the dialysate in the dialysate circulation line; and
A control device (¶ 0007) configured to provide a treatment state in which dialysate flows through the blood purification circuit/device and a purification state in which dialysate flows through the dialysate purification device, said treatment state and purification state can be alternatingly provided and in response to a predetermined condition after commencement of said treatment state (¶ 0118).
Regarding claims 3 and 8, Gerber discloses an apparatus further comprising a substitution-fluid supply device (REF 114, ¶ 0113) upstream of the blood purification device.
Regarding claim 4, Gerber discloses an apparatus further comprising a waste-liquid concentration sensor (see “analyte sensor”, ¶ 0049), wherein the predetermined condition is defined as an estimated elapsed time that a concentration of waste matter in the dialysate circulating through the dialysate circulation line to reach a predetermined concentration after the start of the treatment state as measured by the waste-liquid concentration sensor (¶ 0110, 0124).
Regarding claim 5, Gerber discloses an apparatus further comprising a waste-matter concentration measurement device (see “analyte sensor”, ¶ 0049) capable of measuring a concentration of waste matter in the dialysate circulating through the dialysate circulation line, wherein the concentration of waste matter is measured by the waste matter concentration measurement device to determine when a predetermined concentration is achieved after the start of the treatment state (¶ 0110).
Regarding claims 7 and 9, Gerber discloses an apparatus further comprising a detour line (below REF 108, 109, fig. 1) to which the dialysate purification device (REF 110) is provided and that allows the dialysate flowing in the dialysate circulation line to detour, wherein the flow into the detour line is prevented in the treatment state (via REF 108, 109, ¶ 0106), whereas the dialysate is allowed to flow into the detour line and to be purified by the dialysate purification device in the purification state (via REF 108, ¶ 0106, 1019).
Allowable Subject Matter
Claims 6 and 20 are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779